Exhibit 10(vvvvv)

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
effective as of November 15, 2007 by and between ACCESS WORLDWIDE
COMMUNICATIONS, INC. (“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY
(the “Lender”).

BACKGROUND

A. Borrower and Lender previously entered into a certain Loan and Security
Agreement dated August 8, 2007 (as amended, supplemented or restated from time
to time, the “Loan Agreement”).

B. Borrower and Lender are entering into this Amendment to amend certain terms
and conditions in the Loan Agreement.

C. Capitalized terms not otherwise defined in this Amendment shall have the
meanings set forth therefor in the Loan Agreement.

NOW THEREFORE in consideration of the foregoing premises and intending to be
legally bound, the parties hereto agree as follows:

1. Defined Terms. The following defined terms in Section 1.1 of the Loan
Agreement are hereby amended and restated in their entirety as follows:

“Applicable Margin is equal to the percent per annum in excess of the Prime Rate
as set forth in the following pricing matrix:

 

Level

  

Total Liabilities
to Net Worth
Ratio

   Prime Rate +  

Level I

   <3.00    1.00 %

Level II

   ³3.00<3.50    1.25 %

Level III

   ³3.50    1.50 %

From August 8, 2007 through November 15, 2007, the Applicable Margin for
Advances under the Revolving Credit Facility shall be the Applicable Margin set
forth for Level II in the above-described pricing matrix. From November 16, 2007
and until such time that the Fixed Charge Coverage Ratio is equal to or greater
than 1.0 to 1.0 for two (2) consecutive fiscal quarters (“Applicable Margin
Initial Reset Date”) the Applicable Margin for Advances under the Revolving
Credit Facility shall be the Applicable Margin set forth for Level III in the
above-described pricing matrix. Thereafter, the Applicable Margin shall be based
upon the ratio of Total Liabilities to Net Worth of Borrower and its
Subsidiaries adjusted on a quarterly basis as reflected on the consolidated
financial statements of Borrower and its Subsidiaries delivered to



--------------------------------------------------------------------------------

Lender pursuant to Section 15.3 and on the Borrower’s 10-Q Report delivered to
Lender pursuant to Section 15.6 and the compliance certificates delivered to
Lender pursuant to Section 15.10 for each fiscal quarter ending after the
Applicable Margin Initial Reset Date, provided, however, if the consolidated
financial statements or compliance certificates are not delivered at the time
specified in Sections 15.3 and 15.10 below, then the Applicable Margin for the
Loan shall be the highest Applicable Margin set forth above for the Loan during
any period that Borrower is delinquent in the delivery of such consolidated
financial statements and compliance certificates or, at the option of Lender,
the Default Rate. The adjustment in the Applicable Margin, if any, shall be
effective five (5) Business Days after the later of receipt by Lender of the
consolidated financial statements of Borrower and its Subsidiaries delivered to
Lender pursuant to Section 15.3 or the compliance certificates delivered to
Lender pursuant to Section 15.10 below. There shall be no reduction in the
Applicable Margin if a Default or an Event of Default has occurred and is
continuing uncured and the Minimum Net Availability is less than $1,500,000.

Fixed Charge Coverage Ratio means with respect to Borrower and its Subsidiaries,
for any period, the ratio of (a) EBITDA minus: the total of: (i) Non-Financed
Capital Expenditures, (ii) Tax Expense, (iii) dividends or distributions
declared or made by Borrower or its Subsidiaries, and (iv) refunds of customer
deposits, to (b) the payments of all Indebtedness (including without limitation
all Capitalized Lease Obligations and Interest Expense).

Management Group means collectively Shawkat Raslan, Richard Lyew and J. Ted
Jordan.”

2. New Defined Terms. Section 1.1 of the Loan Agreement is hereby amended to add
the following new defined term:

“Cash Flow means with respect to the Borrower and its Subsidiaries for any
period, (a) EBITDA, minus (b) Non-Financed Capital Expenditures, minus (c) Tax
Expense, minus (d) dividends or distributions declared or made by Borrower or
its Subsidiaries, minus (e) refunds of customer deposits, minus (f) the payments
of all Indebtedness (including without limitation all Capitalized Lease
Obligations and Interest Expense). “

3. Maintenance of Management. Section 11.10 of the Loan Agreement is hereby
amended and restated in its entirety as follows:

“11.10 Maintenance of Management. Borrower shall cause its Business to be
continuously managed by the Management Group in the positions described below or
such other persons (serving in such positions) as may be reasonably satisfactory
to Lender:

 

Person

  

Position

Shawkat Rastan    Chairman, President and CEO Richard Lyew    Executive Vice
President and CFO J. Ted Jordan    Executive Vice President and COO”

 

-2-



--------------------------------------------------------------------------------

4. Fixed Charge Coverage Ratio. Lender agrees to waive defaults existing for the
fiscal quarter ending September 30, 2007 with respect to the Fixed Charge
Coverage Ratio covenant set forth in Section 14.1 of the Loan Agreement prior to
its amendment pursuant hereto. Effective as of the date hereof, and at all times
hereafter, Section 14.1 of the Loan Agreement shall be amended and restated to
read in its entirety as follows:

“14.1 Fixed Charge Coverage Ratio. Borrower and its Subsidiaries shall maintain
a Fixed Charge Coverage Ratio of not less than the ratios set forth below for
the corresponding periods set forth below:

 

Period

   Covenant

January 1, 2008 – March 31, 2008

   1.00 to 1.00

January 1, 2008 – June 30, 2008

   1.00 to 1.00

January 1, 2008 – September 30, 2008

   1.00 to 1.00

January 1, 2008 – December 31, 2008

   1.20 to 1.00

Four quarters ending each fiscal quarter thereafter

   1.20 to 1.00

Such Fixed Charge Coverage Ratio Covenant, shall be measured quarterly,
beginning with the fiscal quarters ending March 31, 2008 through December 31,
2008. After the fiscal quarter ending December 31, 2008, such Fixed Charge
Coverage Ratio shall be measured quarterly, on a rolling four (4) quarter basis
for the twelve (12) month period ending as of each applicable fiscal quarter.

5. Proforma Fixed Charge Coverage Ratio. The (i) defined term “Pro-Forma Fixed
Charge Coverage Ratio” in Section 1.1 of the Loan Agreement and
(ii) Section 14.2 of the Loan Agreement are hereby deleted in their entirety and
of no further force or effect.

6. Cash Flow. Article 14 of the Loan Agreement is hereby amended to add the
following, new Section 14.2:

“14.2 Cash Flow. Borrower shall not permit the Cash Flow loss for Borrower and
its Subsidiaries to be greater than the loss amounts set forth below for the
corresponding periods as set forth below:

 

Period

       Covenant      

October 1, 2007 – October 31, 2007

   $ (745,000 )

October 1, 2007 – November 30, 2007

   $ (1,155,000 )

October 1, 2007 – December 31, 2007

   $ (1,345,000 )

October 1, 2007 – January 31, 2008

   $ (1,495,000 )

October 1, 2007 – February 28, 2008

   $ (1,435,000 )

October 1, 2007 – March 31, 2008

   $ (1,330,000 )

 

-3-



--------------------------------------------------------------------------------

Cash Flow will be measured monthly beginning with the calendar month ending
October 31, 2007, and on a cumulative basis for each calendar month end
thereafter.”

7. Waiver and Amendment Fee. In consideration of the waiver described in
Section 4 hereof and the amendments set forth herein, Borrower agrees to pay to
Lender the sum of Fifteen Thousand Dollars ($15,000), which shall be payable in
immediately available funds on the date hereof. Lender is irrevocably authorized
to advance the sums necessary to pay such waiver fee to itself from the proceeds
of an Advance under the Revolving Credit Facility.

8. Covenants and Representations and Warranties. Borrower hereby:

8.1 ratifies, confirms and agrees that the Loan Agreement, as amended by this
Amendment, and all other Loan Documents are valid, binding and in full force and
effect as of the date of this Amendment, and enforceable in accordance with
their terms.

8.2 agrees that it has no defense, set-off, counterclaim or challenge against
the payment of any sums owed or owing under the Loan Documents or the
enforcement of any of the terms of the Loan Documents.

8.3 ratifies, confirms and continues all liens, security interests, pledges,
rights and remedies granted to Lender in the Loan Documents and agrees that such
liens, security interests and pledges shall secure all of the Obligations under
the Loan Documents as amended by this Amendment.

8.4 represents and warrants that all representations and warranties in the Loan
Documents are true and complete as of the date of this Amendment.

8.5 agrees that its failure to comply with or perform any of its covenants or
agreements in this Amendment will constitute an Event of Default under the Loan
Documents.

8.6 represents and warrants that no condition or event exists after taking into
account the terms of this Amendment which would constitute an Event of Default
(or will, upon the giving of notice or the passage of time, or both constitute
an Event of Default).

 

-4-



--------------------------------------------------------------------------------

8.7 represents and warrants that the execution and delivery of this Amendment by
Borrower and all documents and agreements to be executed and delivered pursuant
to this Amendment:

(a) have been duly authorized by all requisite corporate action of Borrower;

(b) will not conflict with or result in a breach of, or constitute a default (or
with the passage of time or the giving of notice or both, will constitute a
default) under, any of the terms, conditions, or provisions of any applicable
statute, law, rule, regulation or ordinance or Borrower’s Articles of
Incorporation or By-laws, or any indenture, mortgage, loan or credit agreement
or instrument to which Borrower is a party or by which it may be bound or
affected, or any judgment or order of any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign; and

(c) will not result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of the property or assets of
Borrower under the terms or provisions of any such agreement or instrument,
except liens in favor of Lender.

9. Conditions. The obligation of Lender to enter into this Amendment is subject
to the fulfillment, to the satisfaction of Lender, of each of the following
conditions, and all agreements, documents and other items must be in form,
content and in all other respects satisfactory to Lender in its sole
discretion. Lender is not waiving a breach of any warranty or representation
made by Borrower hereunder or under any agreement, document, or instrument
delivered to Lender or otherwise referred to herein, and any claims and rights
of the Lender resulting from any breach or misrepresentation by Borrower are
specifically reserved by the Lender.

9.1 Executed Documents. Borrower and all other required persons and entities
will have executed and delivered to Lender this Amendment, and such other
documents as the Lender may reasonably require.

9.2 Representations and Warranties. All representations and warranties of
Borrower set forth in the Loan Documents shall be true at and as of the date
hereof.

9.3 No Default. No condition or event shall exist or have occurred which would
constitute a default or an Event of Default hereunder.

9.4 Other. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall have been delivered, executed
or recorded.

10. Additional Documents; Further Assurances. Borrower covenants and agrees to
execute and deliver to Lender, or to cause to be executed and delivered to
Lender contemporaneously herewith, at the sole cost and expense of Borrower, any
and all other documents, agreements, statements, resolutions, certificates,
consents and information as Lender may require in connection with the matters or
actions described herein. Borrower further covenants and agrees to execute and
deliver to Lender, or to cause to be executed and delivered, at the sole cost
and expense of Borrower, from time to time, any and all other documents,
agreements,

 

-5-



--------------------------------------------------------------------------------

statements, certificates and information as Lender shall request to evidence or
effect the terms hereof or to enforce or protect Lender’s rights. All of such
documents, agreements, statements, certificates and information shall be in form
and content acceptable to Lender in its sole discretion.

11. Certain Fees, Costs, Expenses and Expenditures. Borrower agrees to pay all
of Lender’s costs and expenses in connection with the review, preparation,
negotiation, documentation and closing of this Amendment and the consummation of
the transactions contemplated hereunder, including without limitation, costs,
fees and expenses of counsel retained by Lender and all fees related to filings,
recording of documents and searches, whether or not the transactions
contemplated hereunder are consummated. Nothing contained herein shall limit in
any manner whatsoever Lender’s right to reimbursement under any of the Loan
Documents.

12. No Novation. Nothing contained herein and no actions taken pursuant to the
terms hereof are intended to constitute a novation of the Loan Agreement or any
of the Loan Documents and shall not constitute a release, termination or waiver
of any of the liens, security interests, rights or remedies granted to Lender in
the Loan Documents.

13. No Waiver. Except as otherwise provided herein, nothing herein contained and
no actions taken by Lender in connection herewith shall constitute nor shall
they be deemed to be a waiver, release or amendment of or to any rights,
remedies, or privileges afforded to Lender under the Loan Documents. Nothing
herein shall constitute a waiver by Lender of Borrower’s compliance with the
terms of the Loan Documents, nor shall anything contained herein constitute an
agreement by Lender to enter into any further amendments with Borrower.

14. Inconsistencies. To the extent of any inconsistency between the terms and
conditions of this Amendment and the terms and conditions of the other Loan
Documents, the terms and conditions of this Amendment shall prevail. All terms
and conditions of the Loan Documents not inconsistent herewith shall remain in
full force and effect and are hereby ratified and confirmed by Borrower.

15. Binding Effect. This Amendment and all rights and powers granted hereby
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns and shall bind all Persons who become bound as a borrower
or guarantor under the Loan Agreement.

16. No Third Party Beneficiaries. The rights and benefits of this Amendment and
the Loan Documents shall not inure to the benefit of any third party.

17. Time of the Essence. Time is of the essence in the Borrower’s performance of
its obligations hereunder.

18. Headings. The headings of the Sections of this Amendment are inserted for
convenience only and shall not be deemed to constitute a part of this Amendment.

19. Invalid Provisions. If any provision of this Amendment is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term thereof, such provision shall be fully severable, this Amendment shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof or thereof, and the remaining provisions

 

-6-



--------------------------------------------------------------------------------

hereof shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance therefrom.
Furthermore, in lieu of such illegal, invalid or unenforceable provision there
shall be added automatically as a part of this Amendment a provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible
and be legal, valid and enforceable.

20. Modifications. Any modification or amendment of this Amendment shall be in
writing signed by the parties hereto.

21. Governing Law; Jurisdiction. This Amendment has been delivered to and
accepted by Lender and shall be deemed to be made in the State of New York. This
Amendment shall be interpreted in accordance with the laws of the State of New
York excluding its conflict of laws rules. BORROWER HEREBY IRREVOCABLY CONSENTS
TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF NEW
YORK IN A COUNTY OR JUDICIAL DISTRICT WHERE LENDER MAINTAINS A BRANCH, AND
CONSENTS THAT LENDER MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT
BORROWER’S ADDRESS SET FORTH IN THE LOAN AGREEMENT FOR PROVIDING NOTICE OR
DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS AMENDMENT SHALL PREVENT LENDER
FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY
RIGHTS AGAINST BORROWER, AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF
BORROWER WITHIN ANY OTHER COUNTRY, STATE OR FOREIGN OR DOMESTIC JURISDICTION.
Borrower acknowledges and agrees that the venue provided above is the most
convenient forum for both Lender and Borrower. Borrower waives any objection to
venue and any objection based on a more convenient forum in any action
instituted under this Amendment.

22. WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY THAT BORROWER AND LENDER MAY HAVE
IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS
AMENDMENT OR THE TRANSACTIONS RELATED HERETO. BORROWER REPRESENTS AND WARRANTS
THAT NO REPRESENTATIVE OR AGENT OF LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT LENDER SHALL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THIS JURY TRIAL WAIVER. BORROWER ACKNOWLEDGES THAT LENDER HAS BEEN INDUCED TO
ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS
SECTION.

23. Counterparts; Facsimile Signatures. This Amendment and any notice or
communication under the Loan Documents may be executed in one or more
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same instrument. Delivery of a photocopy
or telecopy of an executed counterpart of a signature page to this Amendment
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

BORROWER:

ACCESS WORLDWIDE COMMUNICATIONS, INC.

By:

 

 

Name/Title:

 

 

LENDER:   MANUFACTURERS AND TRADERS TRUST COMPANY

By:

 

 

Name/Title:

 

 

 

-8-



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

The undersigned, intending to be legally bound hereby acknowledges and agrees
(i) to the terms of the foregoing Amendment, (ii) that the foregoing Amendment
shall not in any way adversely affect or impair the obligations of the
undersigned to Lender under that certain Surety Agreement dated August 8, 2007,
from the undersigned to Lender (the “Surety Agreement”) or under any other
documents executed in connection therewith or collateral thereto, and (iii) that
such Surety Agreement and all other documents are hereby ratified, confirmed and
continued as of this      day of November, 2007.

 

AWWC NEW JERSEY HOLDINGS, INC.

By:

 

 

Name/Title:

 

 

 

-9-